 1

 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
 7                     CENTRAL DISTRICT OF CALIFORNIA
 8

 9   PERLA MAGENO, an individual,
                                     Case No.: 2:19-cv-06408-JAK-JPR
10                 Plaintiff,
                                     ORDER RE STIPULATION TO
11
     v.                              REMAND CASE TO STATE COURT
12                                   (DKT. 17)
13                                   JS-6: Case Terminated/Remand
     LEVITY ENTERTAINMENT
14   GROUP, INC., a California
15   corporation; and DOES 1-10,
     inclusive,
16

17                 Defendants.
18

19

20

21

22

23

24

25

26

27

28

                                      1
 1         Based on a review of the Stipulation to Remand Case to State Court
 2   (“Stipulation” (Dkt. 17)), good cause has been shown. Therefore, the relief requested
 3   in the Stipulation is GRANTED as follows:
 4      1. This action is remanded to the Superior Court of California, County of Los
 5         Angeles, as Case No. 19GDCV00841, at the Glendale Courthouse, 600 E.
 6         Broadway, Glendale, CA 91206.
 7      2. All dates set in this action are vacated.
 8   IT IS SO ORDERED.
 9

10   Dated: November 15, 2019                 __________________________________
11                                            JOHN A. KRONSTADT
                                              UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
